Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: claims 23-34, non-elected without traverse in the response filed on 2-26-21 have been cancelled in light of the allowance of claims 1-22. 


                                                                                 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lai et al, Penzes et al, Lutz et al, Lyons et al and Sommer are cited of general interest to the disclosed invention.

                                                                          Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the acoustic transducer system, EMAT, having an oscillator with a capacitor and first inductor, in combination with a magnet, the oscillator generating an EM field, with a working element vibrating via static and EM fields, the vibration having an amplitude, and acceleration and a frequency, including a drive circuit for powering the elements and an AC-DC conversion system and a switch coupled to the elements and to ground turned on based on an integrated signal comprising voltage, and a difference of a voltage proportional to a first terminal voltage of the switch and a second terminal, between a threshold of voltage based on a timing signal, as configured in the sole independent claim 1 .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H PASCHALL whose telephone number is (571)272-4784.  The examiner can normally be reached on m-f 8 am-4:30 pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ibrahime Abraham can be reached on 571 2705569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mhp




/MARK H PASCHALL/Primary Examiner, Art Unit 3761